

SEPARATION AGREEMENT AND RELEASE


The parties to this Separation Agreement and Release (Agreement) are FLIR
Systems, Inc., including its subsidiaries (Employer), and William W. Davis
(Employee).


RECITALS


A.    Employee submitted his voluntary resignation, which Employer accepted.
Employee's employment will terminate, effective June 30, 2014.


B.    Employee elects to receive severance pay and related benefits under this
Agreement under the terms and conditions set forth below.


Therefore, in consideration of the mutual promises set forth below, the parties,
intending to be legally bound, agree as follows:
    
1.    Employment Termination. Employee's last day of work will be June 30, 2014
(Separation Date). On or before Employee’s last day of work, except as may be
otherwise agreed by Employer and Employee, Employee shall return to Employer all
Employer property in his possession, and provide certification that all Employer
software and data have been deleted from Employee’s personal electronic devices
(e.g. computers, mobile phones, tablets). Employee acknowledges (i) Employee has
reported to the Employer any and all work-related injuries incurred during
employment; (ii) the Employer properly provided any leave of absence because of
Employee’s or a family member’s health condition and Employee has not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave; and (iii) Employee has provided the Employer with written
notice of any and all concerns regarding suspected ethical and compliance issues
or violations on the part of the Employer or any released person or entity.


2.    Payment, Transition Assistance and Professional Services Agreement.


In consideration of the terms and conditions of this Agreement, Employer and
Employee agree to provide the following:


a.
Employer will pay to Employee a bi-weekly sum of $2,638.28, subject to
applicable deductions and withholdings. This sum will be paid in twenty-two
installments, payable via the payroll of Employer, beginning on July 4, 2014 and
ending April 24, 2015.

b.
Transition Cooperation. Beginning after the Separation Date, throughout the
period for which Employee receives continuing payments under this Agreement,
Employee will reasonably cooperate with and assist the Company with respect to
transition issues arising out of Employee’s separation from the Company,
including by returning calls or emails in a timely manner, and assisting the
Company with respect to any disputes, claims, arbitration or litigation against
the Company or Releasees (as defined below). Any reasonable and related hard
costs incurred by Employee as a result of Employee’s cooperation will be paid
for or promptly reimbursed by Company.

c.
Employee agrees that Employee will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so. Employee agrees, to the extent permitted by applicable law or
cognizant authority, both to immediately notify the Company upon receipt of any
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or other court order. If approached by anyone
for counsel or assistance in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints against any of the
Releasees, Employee shall state no more than that Employee cannot provide
counsel or assistance.

d.
As further consideration for this Agreement, Employee shall receive a
Professional Services Agreement (PSA) in substantially the form attached hereto
as Exhibit 1. The PSA is contingent on Employee accepting this Agreement. The
PSA will be void and unenforceable if Employee fails to timely accept this
Agreement, or fails to return all Employer property and the certification
required under paragraph 1.



3.    Health Insurance. Employee's coverage under Employer’s health insurance
plan ends at the end of the month in which Employee’s termination occurs.
Regardless of whether Employee accepts this offer, if eligible, Employee may
continue full health insurance benefits for himself and his immediate family as
provided under federal COBRA regulations. Employee is responsible for all
payments under COBRA for continuation of health insurance benefits.


4.    Retirement Plans. Regardless of whether Employee accepts this offer,
Employee shall be entitled to Employee's rights under the FLIR Systems, Inc.
401(k) Savings Plan, as such plan, by its provisions, applies upon Employee's
termination.


5.    General Release. In consideration of the benefits provided in this
Agreement, Employee releases Employer, its current and former directors,
officers, agents, employees, attorneys, insurers, related corporations,
successors and assigns (“Releasees”), from any and all liability, damages or
causes of action, whether known or unknown, whether in tort, contract, equity,
or under state or federal statute. Employee understands and acknowledges that
this release includes, but is not limited to any claim for reinstatement,
reemployment, attorney fees or additional compensation in any form, and any
claim, including but not limited to those arising under the Rehabilitation Act
of 1973, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Post Civil War Civil Rights Act (42 U.S.C. 1981-88), the Genetic
Information Nondiscrimination Act, the Americans with Disabilities Act, the
Vietnam Era Veterans Readjustment Assistance Act, the Employee Retirement Income
Security Act of 1975 (ERISA), Executive Order 11246, as amended, and the civil
rights, employment, and labor laws of any state and any regulation under such
authorities relating to Employee's employment or association with Employer or
the termination of that employment and association.


The above release does not waive claims (i) for unemployment or workers’
compensation, (ii) for vested rights under ERISA-covered employee benefit plans
as applicable on the date Employee signs this Agreement, (iii) that may arise
after Employee signs this Agreement, or (iv) which cannot be released by private
agreement. Nothing in this release generally prevents Employee from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the EEOC or any other federal, state or local agency charged with
the enforcement of any employment laws, although by signing this release
Employee waives the right to individual relief based on claims asserted in such
a charge or complaint, except with the NLRB or anywhere else such a waiver is
prohibited. Nothing herein shall be intended or deemed, however, as a release or
waiver of any existing express rights Employee has under Oregon law, the FLIR
Systems, Inc. Articles of Incorporation and By-Laws, or under any applicable
insurance policy, to indemnity, advance, reimbursement and/or defense against
losses arising from Employee’s actions within the proper course and scope of his
employment with Employer.
6.    Confidentiality. Employee acknowledges that while employed at the
Employer, Employee had access to certain confidential or proprietary
information, including but not limited to hard or soft copies of proprietary
information, technical drawings and/or data relating to them, source code design
and intellectual property, schematics, bills of material, customer lists,
contacts and information. Employee shall not utilize or divulge any confidential
or proprietary information concerning Employer to any third party, including but
not limited to competitors, at any time. Employee understands and agrees that
this confidentiality obligation survives the termination of Employee’s
employment. Employee shall return to the Employer, either on Employee’s final
day of employment or within three (3) business days of such date, all
confidential or proprietary material, as well as all Employer documents of
whatever type of form provided to or created by the Employee and shall retain no
copies of such documents or other materials.
Attorney Client Privileged or Attorney Work Product Information. Given
Employee’s unique role for employer regarding legal and human resources issues,
and his actual or potential access to information subject to Employer’s attorney
client or work product privilege (collectively, “Attorney Client Confidential
Information”), Employee reaffirms his understanding that during Employee’s
employment with Employer and forever following the termination of his employment
with Employer for any reason, whether with or without cause, at the option
either of Employer or Employee, with or without notice, Employee shall not
directly or indirectly share any Attorney Client Confidential Information with
anyone in any format, including Employee’s own legal counsel, if any. Employee
warrants that he has not disclosed, orally or in writing, directly or
indirectly, any Attorney Client Confidential Information to any unauthorized
party, and that he warrants and represents that he will not do so at any time in
the future.



    7.    Survival. Employee further acknowledges that any agreements Employee
previously executed regarding confidential information, non-competition,
non-solicitation and assignment of inventions, survive the signing of this
Agreement, and Employee agrees to be bound by these continuing agreements and
obligations.


8.    Disparagement. Employee will not make any malicious, disparaging or false
remarks about Employer, its officers, directors or employees, or its products or
operations. Employee further agrees to refrain from making any negative remarks
regarding Employer or any statements which could be construed as having or
causing a diminishing effect on Employer’s reputation, goodwill or business.
Nothing in this paragraph shall prevent Employee from responding truthfully to a
valid subpoena, court order and/or similar process from a judicial, law
enforcement, administrative or regulatory body of competent jurisdiction.


9.    Consent to Injunction. Employee agrees that his violation or threatened
violation of paragraphs 6 or 8 shall constitute a breach of this Agreement that
will cause or will threaten to cause irreparable injury to Employer, and that
monetary damages alone would not adequately compensate Employer for the harm
suffered. Employee agrees that Employer shall be entitled to injunctive relief
to enjoin any breach or threatened breach of paragraphs 6 or 8 in addition to
any other available remedies.


10.    No Admission of Liability. Employee agrees that nothing in this
Agreement, its contents, and any payments made under it, will be construed as an
admission of liability on the part of Employer or Employee.


    
11.    Dispute Resolution. The parties agree that any dispute (1) concerning the
interpretation, construction or breach of this Agreement, (2) arising from
Employee's employment or service with Employer, (3) relating to any compensation
or benefits Employee may claim, or (4) relating in any way to any claim by
Employee for reinstatement or reemployment by Employer after execution of this
Agreement, shall be governed by the Employer’s Dispute Resolution Policy put
into effect in September of 2009. Both parties agree that the procedures
outlined in the Employer’s Dispute Resolution Policy are the exclusive methods
of dispute resolution; provided, however, that Employer shall be entitled to
seek injunctive relief in any court of competent jurisdiction to prevent a
breach or threatened breach of paragraphs 6 and 8, notwithstanding anything in
this paragraph to the contrary.


12.    Successors and Assigns. This Agreement shall be binding upon Employee's
heirs, executors, administrators and other legal representatives and may be
assigned and enforced by Employer, its successors and assigns.


13.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement or its application is held invalid, the invalidity
shall not affect other obligations, provisions, or applications of this
Agreement which can be given effect without the invalid obligations, provisions,
or applications.


14.    Waiver. The failure of either party to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this agreement or of the right to demand strict
performance in the future.


15.    Paragraph Headings. The paragraph headings contained herein are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.


16.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Oregon without regard to any conflicts
of laws provisions. Subject to paragraph 11 above, the exclusive venue for any
actions arising from this Agreement, to enforce the terms of this Agreement, or
regarding its breach or anticipated breach shall be a court of competent
jurisdiction or an alternative dispute proceeding in Oregon.


17.    Expiration Date. Employee acknowledges that he has been given a period of
at least seven days to consider this offer. Employee acknowledges in the event
he has not executed and returned the signed Agreement to Paul Zaninovich at
27700 SW Parkway Avenue, Wilsonville, OR 97070 by June 10, 2014, the offer shall
expire. This Agreement may be delivered by facsimile or electronic mail.




18.    Entire Agreement. Employee remains bound by the terms of any and all
agreements Employee entered into with Employer with respect to confidential
information, non-competition, non-solicitation and assignment of inventions.
This Agreement, together with those prior agreements, if any, concerning
confidential information, non-competition, non-solicitation and assignment of
inventions, constitute the entire agreement between the parties and supersede
all prior or contemporaneous oral or written understandings, statements,
representations or promises with respect to their subject matter. This Agreement
is not effective until signed by both parties, but may be signed in
counterparts.


Please read carefully. Except as otherwise set forth herein, this Agreement
generally includes a release of all known and unknown claims. Employee and
Employer acknowledge that he or it has read this Agreement, understands it and
is voluntarily entering into it.
    
EMPLOYEE
FLIR SYSTEMS, INC.







/s/ William W. Davis                By:     /s/ Anthony L. Trunzo            






Date:     June 9, 2014                Date:     June 9, 2014                    



Page 1 - SEPARATION AGREEMENT AND RELEASE